t UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR oTRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:01026. A.Full title and address of the plan, if different from that of the issuer named below: WHITNEY NATIONAL BANK SAVINGS PLUS PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: WHITNEY HOLDING CORPORATION 228 St. Charles Avenue New Orleans, Louisiana 70130 WHITNEY NATIONAL BANK SAVINGS PLUS PLAN TABLE OF CONTENTS Financial Statements Signature Exhibit 23.1:Consent of PricewaterhouseCoopers LLP Whitney National Bank Savings Plus Plan Financial Statements and Supplemental Schedule December31, 2006 and 2005 Whitney National Bank Savings Plus Plan Index December 31, 2006 and 2005 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Plan Benefits at December 31, 2006 and 2005 2 Statement of Changes in Net Assets Available for Plan Benefits for the Year Ended December 31, 2006 3 Notes to Financial Statements 4–8 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) at December 31, 2006 9 Note:Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under Employee Retirement Income Security Act (“ERISA”) of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of Whitney National Bank Savings Plus Plan In our opinion, the accompanying statements of net assets available for plan benefits and the related statement of changes in net assets available for plan benefits present fairly, in all material respects, the net assets available for plan benefits of Whitney National Bank Savings Plus Plan (the “Plan”) at December 31, 2006 and 2005, and the changes in net assets available for plan benefits for the year ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 2, effective for plan years ended after December 15, 2006, FASB Staff Position Nos. AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Audit Guide and Defined Contribution Health and Welfare and Pension Plans,was required to be implemented.Therefore, the presentation of the 2006 and 2005statements of net assets available for plan benefits include the presentation of fair value with an adjustment to contract value for such investments. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) at December 31, 2006 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ PricewaterhouseCoopers LLP Atlanta, Georgia June 21, 2007 1 Whitney National Bank Savings Plus Plan Statements of Net Assets Available for Plan Benefits December 31, 2006 and 2005 2006 2005 Assets Investments, at fair value $ 136,753,851 $ 119,132,416 Participant loans 3,269,253 3,230,868 Total investments 140,023,104 122,363,284 Dividends and interest receivable 271,830 245,557 Total assets 140,294,934 122,608,841 Liabilities Due to broker for securities purchase 483,867 383,232 Total liabilities 483,867 383,232 Net assets available for plan benefits, at fair value 139,811,067 122,225,609 Adjustment from fair value to contract value for indirect interest in benefit-responsive investment contract 170,776 240,340 Net assets available for plan benefits $ 139,981,843 $ 122,465,949 The accompanying notes are an integral part of these financial statements. 2 Whitney National Bank Savings Plus Plan Statement of Changes in Net Assets Available for Plan Benefits Year Ended December 31, 2006 Additions: Investment income Interest $ 269,796 Dividends 1,031,420 Net appreciation in fair value of investments 15,678,879 16,980,095 Contributions Employer 3,337,105 Employee 7,099,273 Others (including rollovers) 444,337 Funds transferred related to acquisitions 2,864,014 Total contributions 13,744,729 Total additions 30,724,824 Deductions: Benefits paid to participants 13,200,373 Administrative expenses 8,557 Total deductions 13,208,930 Increase in net assets available for plan benefits 17,515,894 Net assets available for plan benefits Beginning of year 122,465,949 End of year $ 139,981,843 The accompanying notes are an integral part of these financial statements. 3 Whitney National Bank Savings Plus Plan Notes to Financial Statements December 31, 2006 and 2005 1. Plan Description General The following description of the Whitney National Bank Savings Plus Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. Whitney National Bank (the “Bank” or “Whitney”) is the sponsor of the Plan.The Plan is subject to the applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Plan Administration The Bank’s Trust and Wealth Management Division acts as Trustee for the Plan, and the Plan is administered by the Bank acting through its Human Resources Department.The Plan’s employee account record maintenance function is performed by an outside service organization, Fidelity Investments Institutional Operations Company, Inc. (“Fidelity”), which also functions as custodian. Contributions Eligible participants may elect to contribute, on a pre-tax basis, from 1% to 25% of their compensation, as defined in the Plan document, subject to certain limitations.The Bank matches the participant’s eligible contributions dollar for dollar up to 4% of the participant’s compensation.This qualified the plan as a Safe Harbor Plan in 2006 and 2005.Participants age 50 or older may also make catch-up contributions up to limits specified under the Internal Revenue Code (“IRC”), but such contributions are not taken into account for purposes of determining the Bank’s matching contribution.The Plan Administrator may also allow participants to contribute or roll over assets attributable to their pre-tax contributions to another qualified employee benefit plan. Funds Transferred Related to Acquisitions During 2006, assets with a total value of $2,864,014 were transferred into the Plan from a 401(k) plan for the employees of 1st National Bank & Trust, a subsidiary of First National Bancshares, Inc., which was acquired by the Bank’s parent company, Whitney Holding Corporation.1st National Bank was merged into the Bank. Vesting Participants immediately vest 100% in their voluntary contributions, matching Bank contributions and investment earnings. Benefits Participants may elect to receive their account value in a lump-sum distribution or, if eligible, in the form of an IRA rollover when they terminate service or because of death, disability or retirement.Participants may also transfer their account balance to another tax deferred qualified plan.A lump-sum distribution is subject to certain taxes and penalties imposed by the IRC and to the Plan’s rules regarding the availability of distributions.In certain circumstances, participants who are actively employed may request a hardship withdrawal from their account, but the participant may be subject to Federal and State income taxes and the imposition of a penalty tax on such withdrawals for the year of distribution.The Plan was amended in 2005 to implement hardship withdrawal provisions of the Katrina Emergency Tax Relief Act (“KETRA”).The Plan also allows certain withdrawals by actively employed participants who are at least 59-1/2 years of age. Participant Accounts Individual accounts are maintained for each of the Plan’s participants to reflect the participant’s contributions, the Bank’s matching contributions, and investment income, gains and losses. Participation The Plan covers all salaried employees of the Bank who have completed nine months or more of employment (eligible participants) as of the entry dates January1, April1, July1, and October1. Participant Loans Participants may borrow from their accounts amounts ranging from a minimum of $1,000 to a maximum of 50% of the account balance, not to exceed $50,000.Loan maturities generally range from 1-5 years, but may extend up to 10 years for the purchase of a primary residence.Plan amendments in response to KETRA 4 Whitney National Bank Savings Plus Plan Notes to Financial Statements December 31, 2006 and 2005 temporarily increased the loan limit for qualified participants to $100,000, allowed them to borrow up to 100% of their account balances and relaxed certain loan terms.The loans are collateralized by the balance in the participant’s account and are to bear interest at the prime rate as reported in the Wall Street Journal plus 1% or such other rate determined by the Plan administrator on a uniform and consistent basis.The interest rate on outstanding loan balances ranged between 5% and 10.5% for 2006 and 2005.
